                  Case 3:21-cv-05865 Document 1 Filed 07/30/21 Page 1 of 4




1    Jose Z. Marin (SBN 291457)
     Alyona Moliboga (SBN 300139)
2    Jose Marin Law
     2537 Irving St
3    San Francisco, CA 94122
     Phone: (415) 753-3539
4    Email: Jose@JoseMarinLaw.com

5    Attorneys for Plaintiff
     Yaroslav Zayats
6

7

8                         UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF CALIFORNIA
9
                                 SAN FRANCISCO, DIVISION
10

11   Yaroslav Zayats                            Case No. 21-58665
12
     Plaintiff,                                 COMPLAINT FOR DECLARATORY
13                                              RELIEF AND APPLICATION FOR
                     v.                         WRIT OF MANDAMUS
14
     Tracy Renaud , in her official capacity,      Immigration Case
15
     Acting District Director, United States       Administrative Procedure Act Case
16   Citizenship and Immigration Services, and
     Alejandro Mayorkas, in his official capacity, IMMIGRATION MANDAMUS CASE
17   Secretary, U.S. Department of Homeland
     Security,
18

19   Respondents.

20

21

22

23

24

25

26

27

28
     Complaint For Declaratory Relief and Application2for Writ of Mandamus
     Case No.: 21-58665
               Case 3:21-cv-05865 Document 1 Filed 07/30/21 Page 2 of 4




1                                               JURISDICTION

2           1. This Court has been conferred with original jurisdiction in any action in the nature of
3
     mandamus to compel an officer or employee of the United States or any agency thereof to perform a
4
     duty owed to the plaintiff. 28 U.S.C. § 1361.
5
            2. This Court has also been conferred with jurisdiction to create a remedy in the instant
6

7    matter. “[A]ny court of the United States may declare the rights and other legal relations of any

8    interested party seeking such declaration, whether or not further relief is or could be sought.” 8
9
     U.S.C. § 2201. This Court has also jurisdiction to grant further necessary and proper relief based on
10
     a declaratory judgment. 8 U.S.C. § 2202.
11
            3. District courts have original jurisdiction of all civil action arising under laws of the
12

13   United States 8 U.S.C. § 1331.

14          4. Finally, this Court also has judicial review. “A person suffering legal wrong because of
15
     agency action, or adversely affected or aggrieved by agency action within the meaning of a relevant
16
     statute, is entitled to judicial review.” 5 U.S.C. § 702.
17
                                      INTRADISTRICT ASSIGNMENT
18

19          5. This civil action arises out of the county of San Francisco in which a substantial part of

20   the events or omissions which gave rise to the claim occurred.
21
                        PLAINTIFF’S CLAIMS AND BASIS FOR RELIEF
22
            6. Plaintiff Yaroslav Zayat (hereinafter “Yaroslav” or “Plaintiff”) is a citizen of the United
23
     States Citizen.
24

25          7. On July 18, 2019, Yaroslav filed a petition for alien relative with the Defendant United

26   States Citizenship and Immigration Services (hereinafter “USCIS”), whose Acting District Director
27   is Tracy Renaud, for his spouse Ruzanna Ghandilyan to receive an immigrant visa.
28
     Complaint For Declaratory Relief and Application3for Writ of Mandamus
     Case No.: 21-58665
                 Case 3:21-cv-05865 Document 1 Filed 07/30/21 Page 3 of 4




1              8. As of July 28, 2021, the USCIS has not made a decision on the petition for alien relative

2    or provided a legal basis for refusing to act.
3
               9. All previous pleadings are hereby incorporated and by reference.
4
               10. The Secretary of Homeland Security powers and duties include the administration and
5
     enforcement of the Immigration and Naturalization Act (hereinafter “INA”) and all other laws
6

7    relating to the immigration of noncitizens. 8 U.S.C. § 1102.

8              11. The Secretary of Homeland Security has the powers and duties to, inter alia, performs
9
     such acts as he deems necessary for carrying out her authority under the provisions of the INA. 8
10
     U.S.C. § 1103(a)(3).
11
               12. Any citizen of the United States claiming that a noncitizen is entitled to classification by
12

13   reason of a relationship as an “immediate relative” under section 201(b)(2)(A)(i) may file a petition

14   with the Attorney General for such classification.
15
               13. Defendant Secretary of Homeland Security has breached her duty to plaintiff in carrying
16
     out her authority under the INA to adjudicate such classification.
17
               14. By failing to classify Plaintiff’s spouse as an immediate relative, Defendant Secretary of
18

19   Homeland Security has breached her duties in the administration and enforcement of the INA and

20   other laws related the immigration of noncitizens.
21
               15. All previous pleadings are hereby incorporated and by reference.
22
               16. The Administrative Procedures Act (hereinafter “APA) requires this Court to compel an
23
     agency whose action is unlawfully withheld or unreasonably delayed. 5 U.S.C. § 706(1).
24

25             17. The Secretary of Homeland Security and agencies thereof have a duty to adjudicate

26   Plaintiff’s petition filed for the classification of his spouse an immediate relative for immigration
27   status.
28
     Complaint For Declaratory Relief and Application4for Writ of Mandamus
     Case No.: 21-58665
              Case 3:21-cv-05865 Document 1 Filed 07/30/21 Page 4 of 4




1           18. Delaying or withholding a decision of a petition for alien relative for over two years is

2    unlawful and unreasonable.
3
                                          PRAYER FOR RELIEF
4
     WHEREFORE, Petitioner prays that this Court grant the following relief:
5
            Compel Defendant’s to adjudicate Plaintiff’s petition for alien relative without further delay;
6

7           and

8           Grant such further relief as the Court deems just and proper.
9

10

11      Dated: July 28, 2021

12
                                                         Respectfully submitted,

13

14                                                       /s/ Jose Z. Marin
15                                                       Jose Z. Marin
                                                         Attorney for Plaintiff
16                                                       Jose Marin Law
                                                         2537 Irving Street
17
                                                         San Francisco, CA 94122
18                                                       Jose@JoseMarinLaw.com
                                                         (415) 753-3539
19

20

21

22

23

24

25

26

27

28
     Complaint For Declaratory Relief and Application5for Writ of Mandamus
     Case No.: 21-58665
